Opinion issued March 18, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–03–01337–CV




WILLIAM BOKOVOY, Appellant

V.

SHARON PARKER, Appellee




On Appeal from the County Civil Court at Law No 1
Harris County, Texas
Trial Court Cause No. 742517-101




MEMORANDUM OPINIONThe parties have filed a joint motion to dismiss the appeal.  No opinion has
issued.  Accordingly, the motion is granted, and the cause is dismissed.  Tex. R. App.
P. 42.1(a).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Nuchia, and Jennings.